





CITATION:
Tolias
(Re), 2011 ONCA 268



DATE: 20110406



DOCKET: C52624



COURT OF APPEAL FOR ONTARIO



Laskin, MacPherson and Sharpe JJ.A.



IN THE MATTER OF:
Helen
Tolias



Helen
Tolias
, acting in person



Toomas

Ounapuu
,
          for the appellant



Paul Burstein,
          as
amicus curiae



Grace
Choi
, for the respondent



Heard:
April 5, 2011



On appeal against the disposition of the Ontario Review Board,
          dated July 15, 2010.



APPEAL BOOK ENDORSEMENT



[1]

As the February 14, 2011 order has superseded the order
    under appeal, this appeal is dismissed as moot.


